


Exhibit 10.1


CARDIOVASCULAR SYSTEMS, INC.
2014 EQUITY INCENTIVE PLAN


SECTION 1.
DEFINITIONS


As used herein, the following terms shall have the meanings indicated below:


(a)“Administrator” shall mean the Board of Directors of the Company, or one or
more Committees appointed by the Board of Directors, as the case may be.
(b)“Affiliate(s)” shall mean a Parent or Subsidiary of the Company.


(c)“Agreement” shall mean the written agreement entered into by the Participant
and the Company evidencing the grant of an Award. Each Agreement shall be in
such form as may be approved from time to time by the Administrator and may vary
from Participant to Participant.
(d)“Annual Award Limit” or “Annual Award Limits” shall have the meaning set
forth in Section 6(d) of the Plan.
(e)“Award” shall mean any grant pursuant to the Plan of an Incentive Stock
Option, Nonqualified Stock Option, Restricted Stock Award, Restricted Stock
Unit, Performance Award or Stock Appreciation Right.
(f)“Change of Control” shall mean the occurrence, in a single transaction or in
a series of related transactions, of any one or more of the events in
subsections (i) through (iv) below. For purposes of this definition, a person,
entity or group shall be deemed to “Own,” to have “Owned,” to be the “Owner” of,
or to have acquired “Ownership” of securities if such person, entity or group
directly or indirectly, through any contract, arrangement, understanding,
relationship or otherwise, has or shares Voting Power, which includes the power
to vote or to direct the voting, with respect to such securities.
(i)    Any person, entity or group becomes the Owner, directly or indirectly, of
securities of the Company representing more than fifty percent (50%) of the
combined Voting Power of the Company’s then outstanding securities other than by
virtue of a merger, consolidation, exchange, reorganization or similar
transaction. Notwithstanding the foregoing, a Change of Control shall not be
deemed to occur (A) on account of the acquisition of securities of the Company
by an investor, any affiliate thereof or any other person, entity or group from
the Company in a transaction or series of related transactions the primary
purpose of which is to obtain financing for the Company through the issuance of
equity securities or (B) solely because the level of Ownership held by any
person, entity or group (the “Subject Person”) exceeds the designated percentage
threshold of the Voting Power as a result

1

--------------------------------------------------------------------------------




of a repurchase or other acquisition of voting securities by the Company
reducing the number of shares outstanding, provided that if a Change of Control
would occur (but for the operation of this sentence) as a result of the
acquisition of voting securities by the Company, and after such share
acquisition, the Subject Person becomes the Owner of any additional voting
securities that, assuming the repurchase or other acquisition had not occurred,
increases the percentage of the then outstanding voting securities Owned by the
Subject Person over the designated percentage threshold, then a Change of
Control shall be deemed to occur;
(ii)    There is consummated a merger, consolidation, exchange, reorganization
or similar transaction involving (directly or indirectly) the Company and,
immediately after the consummation of such merger, consolidation, exchange,
reorganization or similar transaction, the shareholders of the Company
immediately prior thereto do not Own, directly or indirectly, either (A)
outstanding voting securities representing more than fifty percent (50%) of the
combined outstanding Voting Power of the surviving entity in such merger,
consolidation or similar transaction or (B) more than fifty percent (50%) of the
combined outstanding Voting Power of the parent of the surviving entity in such
merger, consolidation, exchange, reorganization or similar transaction, in each
case in substantially the same proportions as their Ownership of the outstanding
voting securities of the Company immediately prior to such transaction;
(iii)    There is consummated a sale, lease, exclusive license or other
disposition of all or substantially all of the total gross value of the
consolidated assets of the Company and its subsidiaries, other than a sale,
lease, license or other disposition of all or substantially all of the total
gross value of the consolidated assets of the Company and its subsidiaries to an
entity, more than fifty percent (50%) of the combined Voting Power of the voting
securities of which are Owned by shareholders of the Company in substantially
the same proportions as their Ownership of the outstanding voting securities of
the Company immediately prior to such sale, lease, license or other disposition
(for purposes of this Section 1(f)(iii), “gross value” means the value of the
assets of the Company or the value of the assets being disposed of, as the case
may be, determined without regard to any liabilities associated with such
assets); or
(iv)    Individuals who, at the beginning of any consecutive twelve-month
period, are members of the Board (the “Incumbent Board”) cease for any reason to
constitute at least a majority of the members of the Board at any time during
that consecutive twelve-month period; provided, however, that if the appointment
or election (or nomination for election) of any new Board member was approved or
recommended by a majority vote of the members of the Incumbent Board then still
in office, such new member shall, for purposes of the Plan, be considered as a
member of the Incumbent Board.
For the avoidance of doubt, the term “Change of Control” shall not include a
sale of assets, merger or other transaction effected exclusively for the purpose
of changing the domicile of the Company. To the extent required, the
determination of whether a Change of Control has occurred shall be made in
accordance with Code Section 409A and the regulations, notices and other
guidance of general applicability issued thereunder.



2

--------------------------------------------------------------------------------




(g)“Close of Business” of a specified day shall mean 5:00 p.m., Central Time,
without regard to whether such day is a Saturday, Sunday, bank holiday, or other
day on which no business is conducted.
(h)“Committee” shall mean a Committee of two or more Directors who shall be
appointed by and serve at the pleasure of the Board. To the extent necessary for
compliance with Rule 16b-3, each of the members of the Committee shall be a
“non-employee director.” Solely for purposes of this Section 1(h), “non-employee
director” shall have the same meaning as set forth in Rule 16b-3. Further, to
the extent necessary for compliance with the limitations set forth in Internal
Revenue Code Section 162(m), each of the members of the Committee shall be an
“outside director” within the meaning of Code Section 162(m) and the regulations
issued thereunder.
(i)“Common Stock” shall mean the common stock of the Company (subject to
adjustment as provided in Section 15 of the Plan).
(j)The “Company” shall mean Cardiovascular Systems, Inc., a Delaware
corporation.
(k)“Consultant” shall mean any person, including an advisor, who is engaged by
the Company or any Affiliate to render consulting or advisory services and is
compensated for such services; provided, however, that no person shall be
considered a Consultant for purposes of the Plan unless such Consultant is a
natural person, renders bona fide services to the Company or any Affiliate, and
such services are not in connection with the offer or sale of securities in a
capital raising transaction and do not directly or indirectly promote or
maintain a market for the Company’s securities. For purposes of the Plan,
“Consultant” shall also include a director of an Affiliate who is compensated
for services as a director.


(l)“Covered Employee” shall mean any key salaried Employee who is or may become
a “Covered Employee,” as defined in Code Section 162(m), and who is designated,
either as an individual Employee or class of Employees, by the Administrator
within the shorter of (i) ninety (90) days after the beginning of the
Performance Period, or (ii) twenty-five percent (25%) of the Performance Period
has elapsed, as a “Covered Employee” under the Plan for such applicable
Performance Period.


(m)“Director” shall mean a member of the Board of Directors of the Company.


(n)“Effective Date” shall mean the date the Board of Directors of the Company
approves the amendment and restatement of the Plan.


(o)“Employee” shall mean a common law employee of the Company or any Affiliate,
including “officers” as defined by Section 16 of the Exchange Act; provided,
however, that service solely as a Director or Consultant, regardless of whether
a fee is paid for such service, shall not cause a person to be an Employee for
purposes of the Plan.


(p)“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended,
and the rules and regulations thereunder.

3

--------------------------------------------------------------------------------






(q)“Fair Market Value” of specified stock as of any date shall mean (i) if such
stock is listed on the Nasdaq Global Select Market, Nasdaq Global Market, Nasdaq
Capital Market or an established stock exchange, the price of such stock at the
close of the regular trading session of such market or exchange on such date, as
reported by The Wall Street Journal or a comparable reporting service, or, if no
sale of such stock shall have occurred on such date, on the next preceding date
on which there was a sale of stock; (ii) if such stock is not so listed on the
Nasdaq Global Select Market, Nasdaq Global Market, Nasdaq Capital Market, or an
established stock exchange, the average of the closing “bid” and “asked” prices
quoted by the OTC Bulletin Board, the National Quotation Bureau, or any
comparable reporting service on such date or, if there are no quoted “bid” and
“asked” prices on such date, on the next preceding date for which there are such
quotes; or (iii) if such stock is not publicly traded as of such date, the per
share value as determined by the Board or the Committee in its sole discretion
by applying principles of valuation with respect to Common Stock.


(r)“Full Value Award” shall mean an Award that is settled by the issuance of
shares of Common Stock, other than in the form of an Option or Stock
Appreciation Right.


(s)“Incentive Stock Option” shall mean an Option granted pursuant to Section 9
of the Plan that is intended to satisfy the provisions of Code Section 422, or
any successor provision.


(t)“Insider” shall mean an individual who is, on the relevant date, an officer
or Director of the Company, or an individual who beneficially owns more than ten
percent (10%) of any class of equity securities of the Company that is
registered under Section 12 of the Exchange Act, as determined by the Board of
Directors in accordance with Section 16 of the Exchange Act.


(u)The “Internal Revenue Code” or “Code” shall mean the Internal Revenue Code of
1986, as amended from time to time. References to sections of the Code are
intended to include applicable treasury regulations and successor statutes and
regulations.


(v)“Option” shall mean an Incentive Stock Option or Nonqualified Stock Option
granted pursuant to the Plan.


(w)“Nonqualified Stock Option” shall mean an Option granted pursuant to Section
10 of the Plan or an Option (or portion thereof) that does not qualify as an
Incentive Stock Option.


(x)“Parent” shall mean any parent corporation of the Company within the meaning
of Code Section 424(e), or any successor provision.


(y)“Participant” shall mean an Employee to whom an Incentive Stock Option has
been granted or an Employee, a Director, or a Consultant to whom a Nonqualified
Stock Option, Restricted Stock Award, Restricted Stock Unit, Performance Award
or Stock Appreciation Right has been granted.

4

--------------------------------------------------------------------------------






(z)“Performance Award” shall mean any Performance Shares or Performance Units
Award granted pursuant to Section 13 of the Plan.


(aa)“Performance-Based Compensation” shall mean compensation under an Award that
is intended to satisfy the requirements of Code Section 162(m) for certain
performance-based compensation paid to Covered Employees. Notwithstanding the
foregoing, nothing in the Plan shall be construed to mean that an Award which
does not satisfy the requirements for performance-based compensation under Code
Section 162(m) does not constitute performance-based compensation for other
purposes, including Code Section 409A.


(ab)“Performance Objective(s)” shall mean one or more performance objectives set
forth in Section 7 and established by the Administrator, in its sole discretion,
for Awards granted under the Plan, including Performance Awards to Covered
Employees that are intended to qualify as Performance-Based Compensation.


(ac)“Performance Period” shall mean the period, established at the time any
Award is granted or at any time thereafter, during which any Performance
Objectives specified by the Administrator with respect to such Award are to be
measured.


(ad)“Performance Share” shall mean any grant pursuant to Section 13 hereof of an
Award, which value, if any, shall be paid to a Participant by delivery of shares
of Common Stock of the Company upon achievement of such Performance Objectives
during the Performance Period as the Administrator shall establish at the time
of such grant or thereafter.


(ae)“Performance Unit” shall mean any grant pursuant to Section 13 hereof of an
Award, which value, if any, shall be paid to a Participant by delivery of cash
upon achievement of such Performance Objectives during the Performance Period as
the Administrator shall establish at the time of such grant or thereafter.


(af)“Plan” means the Cardiovascular Systems, Inc. 2014 Equity Incentive Plan, as
amended hereafter from time to time, including the form of Agreements as they
may be modified by the Administrator from time to time.


(ag)“Restricted Stock Award” shall mean any grant of restricted shares of Common
Stock pursuant to Section 11 of the Plan.


(ah)“Restricted Stock Unit” shall mean any grant of any restricted stock units
pursuant to Section 12 of the Plan.



5

--------------------------------------------------------------------------------




(ai)“Rule 16b-3” shall mean Rule 16b-3, or any successor provision, as then in
effect, of the General Rules and Regulations under the Exchange Act.


(aj)“Stock Appreciation Right” shall mean a grant pursuant to Section 14 of the
Plan.


(ak)A “Subsidiary” shall mean any subsidiary corporation of the Company within
the meaning of Code Section 424(f), or any successor provision.


(al) “Voting Power” shall mean any and all classes of securities issued by the
applicable entity which are entitled to vote in the election of directors of the
applicable entity.


SECTION 2.
PURPOSE


The purpose of the Plan is to promote the success of the Company and its
Affiliates by facilitating the employment and retention of competent personnel
and by furnishing incentives to those Employees, Directors, and Consultants upon
whose efforts the success of the Company and its Affiliates will depend to a
large degree. It is the intention of the Company to carry out the Plan through
the granting of Incentive Stock Options, Nonqualified Stock Options, Restricted
Stock Awards, Restricted Stock Units, Performance Awards and Stock Appreciation
Rights.
    
SECTION 3.
EFFECTIVE DATE AND DURATION OF PLAN


The Plan shall be effective on the Effective Date; provided, however, that
adoption of the Plan shall be and is expressly subject to the condition of
approval by the shareholders of the Company within twelve (12) months before or
after the Effective Date. Although Awards may be granted prior to the date the
amendment and restatement of the Plan is approved by the shareholders of the
Company, any Incentive Stock Options granted after the Effective Date shall be
treated as Nonqualified Stock Options if shareholder approval is not obtained
within such twelve-month period.


The Administrator may grant Awards pursuant to the Plan from time to time until
the Administrator discontinues or terminates the Plan; provided, however, that
in no event may Incentive Stock Options be granted pursuant to the Plan after
the earlier of (i) the date the Administrator discontinues or terminates the
Plan, or (ii) the Close of Business on the day immediately preceding the tenth
anniversary of the Effective Date.



6

--------------------------------------------------------------------------------




SECTION 4.
ADMINISTRATION


(a)    Administration by the Board of Directors or Committee(s). The Plan shall
be administered by the Board of Directors of the Company (hereinafter referred
to as the “Board”); provided, however, that the Board may delegate some or all
of the administration of the Plan to a Committee or Committees. The Board and
any Committee appointed by the Board to administer the Plan are collectively
referred to in the Plan as the “Administrator.”


(b)    Delegation by Administrator. The Administrator may delegate to one or
more Committees and/or sub-Committees, or to one or more officers of the Company
and/or its Affiliates, or to one or more agents and/or advisors, such
administrative duties or powers as it may deem advisable. The Administrator or
any Committees or individuals to whom it has delegated duties or powers as
aforesaid may employ one or more individuals to render advice with respect to
any responsibility of the Administrator or such Committees or individuals may
have under the Plan. The Administrator may, by resolution, authorize one or more
officers of the Company to do one or both of the following on the same basis as
can the Administrator: (i) designate Employees to be recipients of Awards and
(ii) determine the size of any such Awards; provided, however, (x) the Committee
shall not delegate such responsibilities to any such officer for Awards granted
to an Employee who is considered an Insider; (y) the resolution providing such
authorization sets forth the total number of Awards such officer(s) may grant;
and (z) the officer(s) shall report periodically to the Administrator regarding
the nature and scope of the Awards granted pursuant to the authority delegated.


(c)    Powers of Administrator. Except as otherwise provided herein, the
Administrator shall have all of the powers vested in it under the provisions of
the Plan, including but not limited to exclusive authority to determine, in its
sole discretion, whether an Award shall be granted; the individuals to whom, and
the time or times at which, Awards shall be granted; the number of shares
subject to each Award; the exercise price of Options granted hereunder; and the
performance criteria, if any, and any other terms and conditions of each Award.
The Administrator shall have full power and authority to administer and
interpret the Plan, to make and amend rules, regulations and guidelines for
administering the Plan, to prescribe the form and conditions of the respective
Agreements evidencing each Award (which may vary from Participant to
Participant), to amend or revise Agreements evidencing any Award (to the extent
the amended terms would be permitted by the Plan and provided that no such
revision or amendment, except as is authorized in Section 15, shall impair the
terms and conditions of any Award which is outstanding on the date of such
revision or amendment to the material detriment of the Participant in the
absence of the consent of the Participant), and to make all other determinations
necessary or advisable for the administration of the Plan (including to correct
any defect, omission or inconsistency in the Plan or any Agreement, to the
extent permitted by law and the Plan). The Administrator’s interpretation of the
Plan, and all actions taken and determinations made by the Administrator
pursuant to the power vested in it hereunder, shall be conclusive and binding on
all parties concerned.



7

--------------------------------------------------------------------------------




(d)    Limitation on Liability; Actions of Committees. No member of the Board or
a Committee shall be liable for any action taken or determination made in good
faith in connection with the administration of the Plan. In the event the Board
appoints a Committee as provided hereunder, or the Administrator delegates any
of its duties to another Committee or sub-Committee, any action of such
Committee with respect to the administration of the Plan shall be taken pursuant
to a majority vote of the Committee members or pursuant to the written
resolution of all Committee members.


SECTION 5.
PARTICIPANTS


The Administrator may grant Awards under the Plan to any Employee, Director, or
Consultant; provided, however, that only Employees are eligible to receive
Incentive Stock Options. In designating Participants, the Administrator shall
also determine the number of shares or cash units to be optioned or awarded to
each such Participant and any Performance Objectives applicable to Awards. The
Administrator may from time to time designate individuals as being ineligible to
participate in the Plan. The power of the Administrator under this Section 5
shall be exercised from time to time in the sole discretion of the Administrator
and without approval by the shareholders.


SECTION 6.
STOCK


(a)     Number of Shares Reserved. The stock to be awarded or optioned under the
Plan (the “Share Authorization”) shall consist of authorized but unissued or
reacquired shares of Common Stock. Subject to Section 15 of the Plan, the
maximum aggregate number of shares of Common Stock reserved and available for
Awards under the Plan is reserved and available for Awards under the Plan is Two
Million Thirty Thousand (2,030,000) shares; provided, that all shares of Stock
reserved and available under the Plan shall constitute the maximum aggregate
number of shares of Stock that may be issued through Incentive Stock Options.


(b)     Share Usage. The following shares of Common Stock shall not reduce the
Share Authorization and shall continue to be reserved and available for Awards
granted pursuant to the Plan: (i) all or any portion of any outstanding
Restricted Stock Award or Restricted Stock Unit that expires or is forfeited for
any reason, or that is terminated prior to the vesting or lapsing of the risks
of forfeiture on such Award, and (ii) shares of Common Stock covered by an Award
to the extent the Award is settled in cash; provided, however, that the full
number of shares of Common Stock subject to a Stock Appreciation Right shall
reduce the Share Authorization, whether such Stock Appreciation Right is settled
in cash or shares of Common Stock. Any shares of Common Stock withheld to
satisfy tax withholding obligations on an Award, shares of Common Stock withheld
to pay the exercise price of an Option, and shares of Common Stock subject to a
broker-assisted cashless exercise of an Option shall reduce the Share
Authorization.



8

--------------------------------------------------------------------------------




(c)    Annual Award Limits. Unless and until the Administrator determines that
an Award to a Covered Employee shall not be Performance-Based Compensation, the
following limits (each, an “Annual Award Limit,” and collectively, “Annual Award
Limits”) shall apply to grants of such Awards under the Plan:


(i)    Options and Stock Appreciation Rights. The maximum number of shares of
Common Stock subject to Options granted and shares of Common Stock subject to
Stock Appreciation Rights granted in any one calendar year to any one
Participant shall be, in the aggregate, Five Hundred Thousand (500,000) shares,
subject to adjustment as provided in Section 15.
(ii)    Restricted Stock Awards and Restricted Stock Units. The maximum grant
with respect Restricted Stock Awards and Restricted Stock Units in any one
calendar year to any one Participant shall be, in the aggregate, Three Hundred
Thousand (300,000) shares, subject to adjustment as provided in Section 15.
(iii)    Performance Awards. To the extent payable in or measured by the value
of shares of Stock, in no event shall a Participant be granted Performance
Awards during any fiscal year of the Company covering in the aggregate more than
Three Hundred Thousand (300,000) shares, subject to adjustment as provided in
Section 15. To the extent payable in cash, in no event shall a Participant be
granted Performance Awards during any fiscal year of the Company covering in the
aggregate more than Five Million ($5,000,000) dollars.


SECTION 7.
PERFORMANCE OBJECTIVES


(a)    Performance Objectives. For any Awards to Covered Employees that are
intended to qualify as “Performance-Based Compensation” under Code Section
162(m), the Performance Objectives shall be limited to any one, or a combination
of, (i) revenue or net sales, (ii) operating income, (iii) net income (before or
after taxes), (iv) earnings per share, (v) earnings before or after taxes,
interest, depreciation, amortization and/or stock compensation expense, (vi)
gross profit margin, (vii) return measures (including, but not limited to,
return on invested capital, assets, capital, equity, sales), (viii) increase in
revenue or net sales, (ix) operating expense ratios, (x) operating expense
targets, (xi) productivity ratios, (xii) gross or operating margins, (xiii) cash
flow (including, but not limited to, operating cash flow, free cash flow, cash
flow return on equity and cash flow return on investment), (xiv) working capital
targets, (xv) capital expenditures, (xvi) share price (including, but not
limited to, growth measures and total shareholder return), (xvii) appreciation
in the fair market value or book value of the Common Stock, (xviii) debt to
equity ratio or debt levels, (xix) market share, in all cases including, if
selected by the Administrator, threshold, target and maximum levels, and (xx)
operational targets including without limitation milestones in clinical trials,
research and development, regulatory approvals, new product commercialization
and new market expansion.


Any Performance Objective may be used to measure the performance of the Company
and/or Affiliate, as a whole or with respect to any business unit, or any
combination thereof as the Administrator

9

--------------------------------------------------------------------------------




may deem appropriate, or any of the specified Performance Objectives as compared
to the performance of a group of competitor companies, or published or special
index that the Administrator, in its sole discretion, deems appropriate. The
Administrator also has the authority to provide for accelerated vesting of any
Award based on the achievement of performance goals pursuant to the Performance
Objectives; provided, however, that such authority shall be subject to Code
Section 162(m) with respect to Awards intended to qualify as Performance-Based
Compensation.


(b)    Evaluation of Performance Objectives. The Administrator may provide in
any Award based on Performance Objectives that any evaluation of performance may
include or exclude any of the following events that occurs during a Performance
Period: (i) asset write-downs, (ii) litigation or claim judgments or
settlements, (iii) the effect of changes in tax laws, accounting principles, or
other laws or provisions affecting reported results, (iv) any reorganization and
restructuring programs, (v) extraordinary nonrecurring items as described in
FASB Accounting Standards Codification 225-20—Extraordinary and Unusual Items
and/or in Management's Discussion and Analysis of financial condition and
results of operations appearing in the Company's annual report to shareholders
for the applicable year, (vi) acquisitions or divestitures, and (vii) foreign
exchange gains and losses. To the extent such inclusions or exclusions affect
Awards to Covered Employees, they shall be prescribed in a form that meets the
requirements of Code Section 162(m) for deductibility.


(c)    Adjustment of Performance-Based Compensation. Awards that are intended to
qualify as Performance-Based Compensation may not be adjusted upward. The
Administrator shall retain the discretion to adjust such Awards downward, either
on a formula or discretionary basis or any combination, as the Administrator
determines.


(d) Administrator Discretion. In the event that applicable tax and/or securities
laws change to permit Administrator discretion to alter the governing
Performance Objectives without obtaining shareholder approval of such changes,
the Administrator shall have sole discretion to make such changes without
obtaining shareholder approval. In addition, in the event that the Administrator
determines that it is advisable to grant Awards that shall not qualify as
Performance-Based Compensation, the Administrator may make such grants without
satisfying the requirements of Code Section 162(m) and, in such case, may apply
performance objectives other than those set forth in this Section 7.


SECTION 8.
PAYMENT OF OPTION EXERCISE PRICE


Upon the exercise of an Option, Participants may pay the exercise price of an
Option (i) in cash, or with a personal check, certified check, or other cash
equivalent, (ii) by the surrender by the Participant to the Company of
previously acquired unencumbered shares of Common Stock (through physical
delivery or attestation), (iii) through the withholding of shares of Common
Stock from the number of shares otherwise issuable upon the exercise of the
Option (e.g., a net share settlement), (iv) through broker-assisted cashless
exercise if such exercise complies with applicable securities laws and any
insider trading policy of the

10

--------------------------------------------------------------------------------




Company, (v) such other form of payment as may be authorized by the
Administrator, or (vi) by a combination thereof. In the event the Participant
elects to pay the exercise price, in whole or in part, with previously acquired
shares of Common Stock or through a net share settlement, the then-current Fair
Market Value of the stock delivered or withheld shall equal the total exercise
price for the shares being purchased in such manner.


The Administrator may, in its sole discretion, limit the forms of payment
available to the Participant and may exercise such discretion any time prior to
the termination of the Option granted to the Participant or upon any exercise of
the Option by the Participant. “Previously acquired shares of Common Stock”
means shares of Common Stock which the Participant owns on the date of exercise
(or for the period of time, if any, as may be required by generally accepted
accounting principles or any successor principles applicable to the Company).


With respect to payment in the form of Common Stock, the Administrator may
require advance approval or adopt such rules as it deems necessary to assure
compliance with Rule 16b-3, if applicable.


SECTION 9.
TERMS AND CONDITIONS OF INCENTIVE STOCK OPTIONS


Each Incentive Stock Option shall be evidenced by an Incentive Stock Option
Agreement, which shall comply with and be subject to the following terms and
conditions:


(a)    Number of Shares and Exercise Price. The Incentive Stock Option Agreement
shall state the total number of shares covered by the Incentive Stock Option.
Except as permitted by Code Section 424(a), or any successor provision, the
exercise price per share shall not be less than one hundred percent (100%) of
the per share Fair Market Value of the Common Stock on the date the
Administrator grants the Incentive Stock Option; provided, however, that if a
Participant owns stock possessing more than ten percent (10%) of the total
combined Voting Power of all classes of stock of the Company or of its Parent or
any Subsidiary, the exercise price per share of an Incentive Stock Option
granted to such Participant shall not be less than one hundred ten percent
(110%) of the per share Fair Market Value of Common Stock on the date of the
grant of the Incentive Stock Option. The Administrator shall have full authority
and discretion in establishing the exercise price and shall be fully protected
in so doing.


(b)    Exercisability and Term. The Incentive Stock Option Agreement shall state
when the Incentive Stock Option becomes exercisable (i.e. “vests”), and, if
applicable in the Administrator’s discretion, shall describe the Performance
Objectives and Performance Period upon which vesting is based, the manner in
which performance shall be measured and the extent to which partial achievement
of the Performance Objectives may result in vesting of the Option. The
Participant may exercise the Incentive Stock Option, in full or in part, upon or
after the vesting date of such Option (or portion thereof). Notwithstanding
anything in the Plan or the Agreement to the contrary, the Participant may not
exercise an Incentive Stock Option after the maximum term of such Option, as
such term is specified in the Incentive Stock Option Agreement. Except

11

--------------------------------------------------------------------------------




as permitted by Code Section 424(a), in no event shall any Incentive Stock
Option be exercisable during a term of more than ten (10) years after the date
on which it is granted; provided, however, that if a Participant owns stock
possessing more than ten percent (10%) of the total combined Voting Power of all
classes of stock of the Company or of its Parent or any Subsidiary, the
Incentive Stock Option granted to such Participant shall be exercisable during a
term of not more than five (5) years after the date on which it is granted. The
Administrator may accelerate the exercisability of any Incentive Stock Option
granted hereunder which is not immediately exercisable as of the date of grant.


(c)    No Rights as Shareholder. A Participant (or the Participant’s successors)
shall have no rights as a shareholder with respect to any shares covered by an
Incentive Stock Option until the date of the issuance of the Common Stock
subject to such Award upon exercise, as evidenced by a stock certificate or as
reflected in the books and records of the Company or its designated agent (i.e.,
a “book entry”). No adjustment shall be made for dividends (ordinary or
extraordinary, whether in cash, securities or other property), distributions or
other rights for which the record date is prior to the date such shares are
actually issued (as evidenced in either certificated or book entry form).


(d)    Withholding. The Company or its Affiliate shall be entitled to withhold
and deduct from any future payments to the Participant all legally required
amounts necessary to satisfy any and all withholding and employment-related
taxes attributable to the Participant’s exercise of an Incentive Stock Option or
a “disqualifying disposition” of shares acquired through the exercise of an
Incentive Stock Option as defined in Code Section 421(b), to require the
Participant to remit an amount sufficient to satisfy such withholding
requirements, or to require any combination thereof. In the event the
Participant is required under the Incentive Stock Option Agreement to pay the
Company, or make arrangements satisfactory to the Company respecting payment of,
such withholding and employment-related taxes, the Administrator may, in its
sole discretion, require the Participant to satisfy such obligation, in whole or
in part, by delivering shares of Common Stock or by electing to have the Company
withhold shares of Common Stock otherwise issuable to the Participant as a
result of the exercise of the Incentive Stock Option. Such shares shall have a
Fair Market Value equal to the minimum required tax withholding, based on the
minimum statutory withholding rates for federal and state tax purposes,
including payroll taxes, that are applicable to the supplemental income
resulting from such exercise or disqualifying disposition. In no event may the
Participant deliver shares, nor may the Company or any Affiliate withhold
shares, having a Fair Market Value in excess of such statutory minimum required
tax withholding. The Participant’s delivery of shares or the withholding of
shares for this purpose shall occur on or before the later of (i) the date the
Incentive Stock Option is exercised or the date of the disqualifying
disposition, as the case may be, or (ii) the date that the amount of tax to be
withheld is determined under applicable tax law.


(e)    Vesting Limitation. Notwithstanding any other provision of the Plan, the
aggregate Fair Market Value (determined as of the date an Incentive Stock Option
is granted) of the shares of Common Stock with respect to which Incentive Stock
Options are exercisable for the first time by a Participant during any calendar
year (under the Plan and any other “incentive stock option” plans of the Company
or any Affiliate shall not exceed $100,000 (or such other amount as may be
prescribed by the Code from time to time); provided,

12

--------------------------------------------------------------------------------




however, that if the exercisability or vesting of an Incentive Stock Option is
accelerated as permitted under the provisions of the Plan and such acceleration
would result in a violation of the limit imposed by this Section 9(e), such
acceleration shall be of full force and effect but the number of shares of
Common Stock that exceed such limit shall be treated as having been granted
pursuant to a Nonqualified Stock Option; and provided, further, that the limits
imposed by this Section 9(e) shall be applied to all outstanding Incentive Stock
Options under the Plan and any other “incentive stock option” plans of the
Company or any Affiliate in chronological order according to the dates of grant.
    


(f)    Other Provisions. The Incentive Stock Option Agreement authorized under
this Section 9 shall contain such other provisions as the Administrator shall
deem advisable. Any such Incentive Stock Option Agreement shall contain such
limitations and restrictions upon the exercise of the Incentive Stock Option as
shall be necessary to ensure that such Incentive Stock Option will be considered
an “incentive stock option” as defined in Code Section 422 or to conform to any
change therein.


SECTION 10.
TERMS AND CONDITIONS OF NONQUALIFIED STOCK OPTIONS


Each Nonqualified Stock Option shall be evidenced by a Nonqualified Stock Option
Agreement, which shall comply with and be subject to the following terms and
conditions:


(a)    Number of Shares and Exercise Price. The Nonqualified Stock Option
Agreement shall state the total number of shares covered by the Nonqualified
Stock Option. The exercise price per share shall be equal to one hundred percent
(100%) of the per share Fair Market Value of the Common Stock on the date of
grant of the Nonqualified Stock Option, or such higher price as the
Administrator determines.


(b)    Exercisability and Term. The Nonqualified Stock Option Agreement shall
state when the Nonqualified Stock Option becomes exercisable (i.e. “vests”) and,
if applicable in the Administrator’s discretion, shall describe the Performance
Objectives and Performance Period upon which vesting is based, the manner in
which performance shall be measured and the extent to which partial achievement
of the Performance Objectives may result in vesting of the Option. The
Participant may exercise the Nonqualified Stock Option, in full or in part, upon
or after the vesting date of such Option (or portion thereof); provided,
however, that the Participant may not exercise a Nonqualified Stock Option after
the maximum term of such Option, as such term is specified in the Nonqualified
Stock Option Agreement. Unless otherwise determined by the Administrator and
specified in the Agreement governing the Award, no Nonqualified Stock Option
shall be exercisable during a term of more than ten (10) years after the date on
which it is granted. The Administrator may accelerate the exercisability of any
Nonqualified Stock Option granted hereunder which is not immediately exercisable
as of the date of grant.
    
(c)    No Rights as Shareholder. A Participant (or the Participant’s successors)
shall have no rights as a shareholder with respect to any shares covered by a
Nonqualified Stock Option until the date of the issuance of the Common Stock
subject to such Award upon exercise, as evidenced by a stock certificate or

13

--------------------------------------------------------------------------------




as reflected in the books and records of the Company or its designated agent
(i.e., a “book entry”). No adjustment shall be made for dividends (ordinary or
extraordinary, whether in cash, securities or other property), distributions or
other rights for which the record date is prior to the date such shares are
actually issued (as evidenced in either certificated or book entry form).


(d)    Withholding. The Company or its Affiliate shall be entitled to withhold
and deduct from any future payments to the Participant all legally required
amounts necessary to satisfy any and all withholding and employment-related
taxes attributable to the Participant’s exercise of a Nonqualified Stock Option,
to require the Participant to remit an amount sufficient to satisfy such
withholding requirements, or to require any combination thereof. In the event
the Participant is required under the Nonqualified Stock Option Agreement to pay
the Company, or make arrangements satisfactory to the Company respecting payment
of, such withholding and employment-related taxes, the Administrator may, in its
sole discretion, require the Participant to satisfy such obligation, in whole or
in part, by delivering shares of Common Stock or by electing to have the Company
withhold shares of Common Stock otherwise issuable to the Participant as a
result of the exercise of the Nonqualified Stock Option. Such shares shall have
a Fair Market Value equal to the minimum required tax withholding, based on the
minimum statutory withholding rates for federal and state tax purposes,
including payroll taxes, that are applicable to the supplemental income
resulting from such exercise. In no event may the Participant deliver shares,
nor may the Company or any Affiliate withhold shares, having a Fair Market Value
in excess of such statutory minimum required tax withholding. The Participant’s
delivery of shares or the withholding of shares for this purpose shall occur on
or before the later of (i) the date the Nonqualified Stock Option is exercised,
or (ii) the date that the amount of tax to be withheld is determined under
applicable tax law.


(e)    Other Provisions. The Nonqualified Stock Option Agreement authorized
under this Section 10 shall contain such other provisions as the Administrator
shall deem advisable.


SECTION 11.
RESTRICTED STOCK AWARDS


Each Restricted Stock Award shall be evidenced by a Restricted Stock Award
Agreement, which shall comply with and be subject to the following terms and
conditions:


(a)    Number of Shares. The Restricted Stock Award Agreement shall state the
total number of shares of Common Stock covered by the Restricted Stock Award.


(b)    Risks of Forfeiture. The Restricted Stock Award Agreement shall set forth
the risks of forfeiture, if any, which shall apply to the shares of Common Stock
covered by the Restricted Stock Award and the manner in which such risks of
forfeiture shall lapse, including, if applicable in the Administrator’s
discretion, a description of the Performance Objectives and Performance Period
upon which the lapse of risks of forfeiture is based, the manner in which
performance shall be measured and the extent to which partial achievement of the
Performance Objectives may result in lapse of risks of forfeiture. The
Administrator

14

--------------------------------------------------------------------------------




may, in its sole discretion, modify the manner in which such risks of forfeiture
shall lapse but only with respect to those shares of Common Stock which are
restricted as of the effective date of the modification.


(c)    Issuance of Shares; Rights as Shareholder. Except as provided below, the
Company shall cause a stock certificate to be issued and shall deliver such
certificate to the Participant or hold such certificate in a manner determined
by the Administrator in its sole discretion; provided, however, that in lieu of
a stock certificate, the Company may evidence the issuance of shares by a book
entry in the records of the Company or its designated agent (if permitted by the
Company’s designated agent and applicable law, as determined by the
Administrator in its sole discretion). The Company shall cause a legend or
notation to be placed on such certificate or book entry describing the risks of
forfeiture and other transfer restrictions set forth in the Participant’s
Restricted Stock Award Agreement and providing for the cancellation and, if
applicable, return of such certificate or book entry if the shares of Common
Stock subject to the Restricted Stock Award are forfeited. Until the risks of
forfeiture have lapsed or the shares subject to such Restricted Stock Award have
been forfeited, the Participant shall be entitled to vote the shares of Common
Stock represented by such stock certificates and shall receive all dividends
attributable to such shares, but the Participant shall not have any other rights
as a shareholder with respect to such shares.


(d)    Withholding Taxes. The Company or its Affiliate shall be entitled to
withhold and deduct from any future payments to the Participant all legally
required amounts necessary to satisfy any and all withholding and
employment-related taxes attributable to the Participant’s Restricted Stock
Award, to require the Participant to remit an amount sufficient to satisfy such
withholding requirements, or to require any combination thereof. In the event
the Participant is required under the Restricted Stock Award Agreement to pay
the Company, or make arrangements satisfactory to the Company respecting payment
of, such withholding and employment-related taxes, the Administrator may, in its
sole discretion, require the Participant to satisfy such obligations, in whole
or in part, by delivering shares of Common Stock, including shares of Common
Stock received pursuant to the Restricted Stock Award on which the risks of
forfeiture have lapsed. Such shares shall have a Fair Market Value equal to the
minimum required tax withholding, based on the minimum statutory withholding
rates for federal and state tax purposes, including payroll taxes, that are
applicable to the supplemental income resulting from the lapsing of the risks of
forfeiture on such Restricted Stock Award. In no event may the Participant
deliver shares having a Fair Market Value in excess of such statutory minimum
required tax withholding. The Participant’s delivery of shares shall occur on or
before the date that the amount of tax to be withheld is determined under
applicable tax law.
    
(e)    Other Provisions. The Restricted Stock Award Agreement authorized under
this Section 11 shall contain such other provisions as the Administrator shall
deem advisable.













15

--------------------------------------------------------------------------------




SECTION 12.
RESTRICTED STOCK UNITS


Each Restricted Stock Unit shall be evidenced by a Restricted Stock Unit
Agreement, which shall comply with and be subject to the following terms and
conditions:


(a)    Number of Shares. The Restricted Stock Unit Agreement shall state the
total number of shares of Common Stock covered by the Restricted Stock Unit.


(b)    Vesting. The Restricted Stock Unit Agreement shall set forth the vesting
conditions, if any, which shall apply to the Restricted Stock Unit and the
manner in which such vesting may occur, including, if applicable in the
Administrator’s discretion, a description of the Performance Objectives and
Performance Period upon which vesting is based, the manner in which performance
shall be measured and the extent to which partial achievement of the Performance
Objectives may result in vesting of the Restricted Stock Unit. The Administrator
may, in its sole discretion, accelerate the vesting of any Restricted Stock
Unit.


(c)    Issuance of Shares; Rights as Shareholder. The Participant shall be
entitled to payment of the Restricted Stock Unit as the units subject to such
Award vest. The Administrator may, in its sole discretion, pay Restricted Stock
Units in shares of Common Stock, cash in an amount equal to the Fair Market
Value, on the date of payment, of the number of shares of Common Stock
underlying the Award that have vested on the applicable payment date, or any
combination thereof, as specified in the Restricted Stock Unit Agreement. If
payment is made in shares of Common Stock, the Administrator shall cause to be
issued one or more stock certificates in the Participant’s name and shall
deliver such certificates to the Participant in satisfaction of such units;
provided, however, that in lieu of stock certificates, the Company may evidence
such shares by a book entry in the records of the Company or its designated
agent (if permitted by the Company’s designated agent and applicable law, as
determined by the Administrator in its sole discretion). Until the units subject
to the Restricted Stock Unit have vested, the Participant shall not be entitled
to vote any shares of Common Stock which may be acquired through the Award,
shall not receive any dividends attributable to such shares, and shall not have
any other rights as a shareholder with respect to such shares.


(d)    Withholding Taxes. The Company or its Affiliate shall be entitled to
withhold and deduct from any future payments to the Participant all legally
required amounts necessary to satisfy any and all withholding and
employment-related taxes attributable to the Participant’s Restricted Stock
Unit, to require the Participant to remit an amount sufficient to satisfy such
withholding requirements, or to require any combination thereof. In the event
the Participant is required under the Restricted Stock Unit Agreement to pay the
Company, or make arrangements satisfactory to the Company respecting payment of,
such withholding and employment-related taxes, the Administrator may, in its
sole discretion, require the Participant to satisfy such obligations, in whole
or in part, by delivering shares of Common Stock, including shares of Common
Stock received pursuant to the Restricted Stock Unit. Such shares shall have a
Fair Market Value equal to the minimum required tax withholding, based on the
minimum statutory withholding rates for federal and state tax purposes,
including payroll taxes, that are applicable to the supplemental income
resulting from the payment of such

16

--------------------------------------------------------------------------------




Restricted Stock Unit. In no event may the Participant deliver shares having a
Fair Market Value in excess of such statutory minimum required tax withholding.
The Participant’s delivery of shares for this purpose shall occur on or before
the date that the amount of tax to be withheld is determined under applicable
tax law.


(e)    Other Provisions. The Restricted Stock Unit Agreement authorized under
this Section 12 shall contain such other provisions as the Administrator shall
deem advisable.


SECTION 13.
PERFORMANCE AWARDS


Each Performance Award granted pursuant to this Section 13 shall be evidenced by
a written performance award agreement (the “Performance Award Agreement”). The
Performance Award Agreement shall be in such form as may be approved from time
to time by the Administrator and may vary from Participant to Participant;
provided, however, that each Participant and each Performance Award Agreement
shall comply with and be subject to the following terms and conditions:


(a)    Awards. Performance Awards in the form of Performance Units or
Performance Shares may be granted to any Participant in the Plan. Performance
Units shall consist of monetary awards which may be earned or become vested in
whole or in part if the Company or the Participant achieves certain Performance
Objectives established by the Administrator over a specified Performance Period.
Performance Shares shall consist of shares of Stock or other Awards denominated
in shares of Stock that may be earned or become vested in whole or in part if
the Company or the Participant achieves certain Performance Objectives
established by the Administrator over a specified Performance Period.


(b)    Performance Objectives, Performance Period and Payment. The Performance
Award Agreement shall set forth:


(i)    the number of Performance Units or Performance Shares subject to the
Performance Award, and the dollar value of each Performance Unit;


(ii)     one or more Performance Objectives established by the Administrator;


(iii)    the Performance Period over which Performance Units or Performance
Shares may be earned or may become vested;


(iv)    the extent to which partial achievement of the Performance Objectives
may result in a payment or vesting of the Performance Award, as determined by
the Administrator; and



17

--------------------------------------------------------------------------------




(v)    the date upon which payment of Performance Units will be made or
Performance Shares will be issued, as the case may be, and the extent to which
such payment or the receipt of such Performance Shares or Performance Units may
be deferred.


(c)    Withholding Taxes. The Company or its Affiliates shall be entitled to
withhold and deduct from future wages of the Participant all legally required
amounts necessary to satisfy any and all withholding and employment-related
taxes attributable to the Participant’s Performance Award. In the event the
Participant is required under the Performance Award Agreement to pay the Company
or its Affiliates, or make arrangements satisfactory to the Company or its
Affiliates respecting payment of, such withholding and employment-related taxes,
the Administrator may, in its discretion and pursuant to such rules as it may
adopt, permit the Participant to satisfy such obligations, in whole or in part,
by delivering shares of Common Stock, including shares of Stock received
pursuant to the Performance Award. Such shares shall have a Fair Market Value
equal to the minimum required tax withholding, based on the minimum statutory
withholding rates for federal and state tax purposes, including payroll taxes.
In no event may the Participant deliver shares having a Fair Market Value in
excess of such statutory minimum required tax withholding. The Participant’s
election to deliver shares of Common Stock for this purpose shall be made on or
before the date that the amount of tax to be withheld is determined under
applicable tax law. Such election shall be approved by the Administrator and
otherwise comply with such rules as the Administrator may adopt to assure
compliance with Rule 16b‑3, or any successor provision, as then in effect, of
the General Rules and Regulations under the Securities Exchange Act of 1934, if
applicable.


(d)    Nontransferability. No Performance Award shall be transferable, in whole
or in part, by the Participant, other than by will or by the laws of descent and
distribution. If the Participant shall attempt any transfer of any Performance
Award granted under the Plan, such transfer shall be void and the Performance
Award shall terminate.


(e)    No Rights as Shareholder. A Participant (or the Participant’s successor
or successors) shall have no rights as a shareholder with respect to any shares
covered by a Performance Award until the date of the issuance of a stock
certificate evidencing such shares. No adjustment shall be made for dividends
(ordinary or extraordinary, whether in cash, securities or other property),
distributions or other rights for which the record date is prior to the date
such stock certificate is actually issued (except as otherwise provided in
Section 14 of the Plan).


(f)    Other Provisions. The Performance Award Agreement authorized under this
Section 12 shall contain such other provisions as the Administrator shall deem
advisable.


    

18

--------------------------------------------------------------------------------




SECTION 14.
STOCK APPRECIATION RIGHTS


Each Stock Appreciation Right shall be evidenced by a Stock Appreciation Right
Agreement, which shall comply with and be subject to the following terms and
conditions:


(a)    Awards. A Stock Appreciation Right shall entitle the Participant to
receive, upon exercise, cash, shares of Common Stock, or any combination
thereof, having a value equal to the excess of (i) the Fair Market Value of a
specified number of shares of Common Stock on the date of such exercise, over
(ii) a specified exercise price. The number of shares and the exercise price of
the Stock Appreciation Right shall be determined by the Administrator on the
date of grant. The specified exercise price shall be equal to 100% of the Fair
Market Value of such shares of Common Stock on the date of grant of the Stock
Appreciation Right, or such higher price as the Administrator determines. A
Stock Appreciation Right may be granted independent of or in tandem with a
previously or contemporaneously granted Option.


(b)    Exercisability and Term. The Stock Appreciation Right Agreement shall
state when the Stock Appreciation Right becomes exercisable (i.e., “vests”) and,
if applicable in the Administrator’s discretion, shall describe the Performance
Objectives and Performance Period upon which vesting is based, the manner in
which performance shall be measured and the extent to which partial achievement
of the Performance Objectives may result in vesting of the Stock Appreciation
Right. The Participant may exercise the Stock Appreciation Right, in full or in
part, upon or after the vesting date of such Stock Appreciation Right (or
portion thereof); provided, however, that the Participant may not exercise a
Stock Appreciation Right after the maximum term of such Stock Appreciation
Right, as such term is specified in the Stock Appreciation Right Agreement.
Unless otherwise determined by the Administrator and specified in the Agreement
governing the Award, no Stock Appreciation Right shall be exercisable during a
term of more than ten (10) years after the date on which it is granted.


The Administrator may accelerate the exercisability of any Stock Appreciation
Right granted hereunder which is not immediately exercisable as of the date of
grant. If a Stock Appreciation Right is granted in tandem with an Option, the
Stock Appreciation Right Agreement shall set forth the extent to which the
exercise of all or a portion of the Stock Appreciation Right shall cancel a
corresponding portion of the Option, and the extent to which the exercise of all
or a portion of the Option shall cancel a corresponding portion of the Stock
Appreciation Right.


(c)    Withholding Taxes. The Company or its Affiliate shall be entitled to
withhold and deduct from any future payments to the Participant all legally
required amounts necessary to satisfy any and all withholding and
employment-related taxes attributable to the Participant’s Stock Appreciation
Right, to require the Participant to remit an amount sufficient to satisfy such
withholding requirements, or to require any combination thereof. In the event
the Participant is required under the Stock Appreciation Right to pay the
Company or its Affiliate, or make arrangements satisfactory to the Company or
its Affiliate respecting payment of, such withholding and employment-related
taxes, the Administrator may, in its sole discretion,

19

--------------------------------------------------------------------------------




require the Participant to satisfy such obligation, in whole or in part, by
delivering shares of Common Stock or by electing to have the Company withhold
shares of Common Stock otherwise issuable to the Participant as a result of the
exercise of the Stock Appreciation Right. Such shares shall have a Fair Market
Value equal to the minimum required tax withholding, based on the minimum
statutory withholding rates for federal and state tax purposes, including
payroll taxes, that are applicable to the supplemental income resulting from
such exercise. In no event may the Participant deliver shares, nor may the
Company or any Affiliate withhold shares, having a Fair Market Value in excess
of such statutory minimum required tax withholding. The Participant’s delivery
of shares or the withholding of shares for this purpose shall occur on or before
the later of (i) the date the Stock Appreciation Right is exercised, or (ii) the
date that the amount of tax to be withheld is determined under applicable tax
law.


(d)    No Rights as Shareholder. A Participant (or the Participant’s successors)
shall have no rights as a shareholder with respect to any shares covered by a
Stock Appreciation Right until the date of the issuance of a stock certificate
evidencing such shares; provided, however, that in lieu of stock certificates,
the Company may evidence such shares by a book entry in the records of the
Company or its designated agent (if permitted by the Company’s designated agent
and applicable law, as determined by the Administrator in its sole discretion).
No adjustment shall be made for dividends (ordinary or extraordinary, whether in
cash, securities or other property), distributions or other rights for which the
record date is prior to the date such stock certificate is actually issued or
such book entry is made.


(e)    Other Provisions. The Stock Appreciation Right Agreement authorized under
this Section 14 shall contain such other provisions as the Administrator shall
deem advisable, including but not limited to any restrictions on the exercise of
the Stock Appreciation Right which may be necessary to comply with Rule 16b-3.


SECTION 15.
RECAPITALIZATION, EXCHANGE,
LIQUIDATION, OR CHANGE OF CONTROL


(a)    In General. In the event of an increase or decrease in the number of
shares of Common Stock resulting from a stock dividend, stock split, reverse
split, combination or reclassification of the Common Stock, or any other
increase or decrease in the number of issued shares of Common Stock effected
without receipt of consideration by the Company, other than due to conversion of
the convertible securities of the Company, the Administrator may, in its sole
discretion, adjust the value determinations applicable to outstanding Awards and
the Plan in order to reflect such change, including adjustment of the class and
number of shares of stock reserved under Section 6 of the Plan, the class and
number of shares of stock covered by each outstanding Award, and, if and as
applicable, the exercise price per share of each outstanding Award and the
Annual Award Limits. Additional shares which may become covered by the Award
pursuant to such adjustment shall be subject to the same restrictions as are
applicable to the shares with respect to which the adjustment relates.



20

--------------------------------------------------------------------------------




(b)    Liquidation. Unless otherwise provided in the Agreement evidencing an
Award, in the event of a dissolution or liquidation of the Company, the
Administrator may provide for one or both of the following:


(i)the acceleration of the exercisability of any or all outstanding Options or
Stock Appreciation Rights, the vesting and payment of any or all Performance
Awards, or Restricted Stock Units, or the lapsing of the risks of forfeiture on
any or all Restricted Stock Awards; provided, however, that no such
acceleration, vesting or payment shall occur if the acceleration, vesting or
payment would violate the requirements of Code Section 409A; or


(ii)the complete termination of the Plan and the cancellation of any or all
Awards (or portions thereof) which have not been exercised, have not vested, or
remain subject to risks of forfeiture, as applicable, in each case immediately
prior to the completion of such a dissolution or liquidation.


(c)    Change of Control. Unless otherwise provided in the Agreement evidencing
an Award, in the event of a Change of Control, the Administrator may provide for
one or more of the following:


(i)the acceleration of the exercisability, vesting, or lapse of the risks of
forfeiture of any or all Awards (or portions thereof);


(ii)the complete termination of the Plan and the cancellation of any or all
Awards (or portions thereof) which have not been exercised, have not vested, or
remain subject to risks of forfeiture, as applicable, in each case as of the
effective date of the Change of Control;


(iii)that the entity succeeding the Company by reason of such Change of Control,
or the parent of such entity, shall assume or continue any or all Awards (or
portions thereof) outstanding immediately prior to the Change of Control or
substitute for any or all such Awards (or portions thereof) a substantially
equivalent award with respect to the securities of such successor entity, as
determined in accordance with applicable laws and regulations;


(iv)that Participants holding outstanding Awards shall become entitled to
receive, with respect to each share of Common Stock subject to such Award
(whether vested or unvested, as determined by the Administrator pursuant to
subsection (c)(i) hereof) as of the effective date of any such Change of
Control, cash in an amount equal to (1) for Participants holding Options or
Stock Appreciation Rights, the excess of the Fair Market Value of such Common
Stock on the date immediately preceding the effective date of such Change of
Control over the exercise price per share of Options or Stock Appreciation
Rights, or (2) for Participants holding Awards other than Options or Stock
Appreciation Rights, the Fair Market Value of such Common Stock on the date
immediately preceding the effective date of such Change of Control.



21

--------------------------------------------------------------------------------




The Administrator need not take the same action with respect to all Awards (or
portions thereof) or with respect to all Participants. In addition, the
Administrator may restrict the rights of or the applicability of this Section 15
to the extent necessary to comply with Section 16(b) of the Exchange Act, the
Internal Revenue Code or any other applicable law or regulation. The grant of an
Award pursuant to the Plan shall not limit in any way the right or power of the
Company to make adjustments, reclassifications, reorganizations or changes of
its capital or business structure or to merge, exchange or consolidate or to
dissolve, liquidate, sell or transfer all or any part of its business or assets.


SECTION 16.
NONTRANSFERABILITY


(a)     In General. Except as expressly provided in the Plan or an Agreement, no
Award shall be transferable by the Participant, in whole or in part, other than
by will or by the laws of descent and distribution. If the Participant shall
attempt any transfer of any Award, such transfer shall be void and the Award
shall terminate.


(b)    Nonqualified Stock Options. Notwithstanding anything in this Section 16
to the contrary, the Administrator may, in its sole discretion, permit the
Participant to transfer any or all Nonqualified Stock Option to any member of
the Participant’s “immediate family” as such term is defined in Rule 16a-1(e) of
the Exchange Act, or any successor provision, or to one or more trusts whose
beneficiaries are members of such Participant’s “immediate family” or
partnerships in which such family members are the only partners; provided,
however, that the Participant cannot receive any consideration for the transfer
and such transferred Nonqualified Stock Option shall continue to be subject to
the same terms and conditions as were applicable to such Nonqualified Stock
Option immediately prior to its transfer.


(c)    Beneficiary Designation. Each Participant may, from time to time, name
any beneficiary or beneficiaries (who may be named contingently or successively)
to whom any benefit under the Plan is to be paid in case of such Participant’s
death before receipt of any or all of such benefit. Each such designation shall
revoke all prior designations by the same Participant, shall be in a form
prescribed by the Administrator, and will be effective only when filed by the
Participant in writing with the Company during the Participant’s lifetime. In
the absence of any such designation, benefits remaining unpaid at the
Participant’s death shall be paid to the Participant’s estate.


SECTION 17.
INVESTMENT PURPOSE AND SECURITIES COMPLIANCE


No shares of Common Stock shall be issued pursuant to the Plan unless and until
there has been compliance, in the opinion of Company’s counsel, with all
applicable legal requirements, including without limitation, those relating to
securities laws and stock exchange listing requirements. As a condition to the
issuance of Common Stock to Participant, the Administrator may require
Participant to (a) represent that the shares of Common Stock are being acquired
for investment and not resale and to make such other

22

--------------------------------------------------------------------------------




representations as the Administrator shall deem necessary or appropriate to
qualify the issuance of the shares as exempt from the Securities Act of 1933 and
any other applicable securities laws, and (b) represent that Participant shall
not dispose of the shares of Common Stock in violation of the Securities Act of
1933 or any other applicable securities laws.


As a further condition to the grant of any Option or the issuance of Common
Stock to a Participant, the Participant agrees to the following:


(a)    In the event the Company advises the Participant that it plans an
underwritten public offering of its Common Stock in compliance with the
Securities Act of 1933, as amended, the Participant will execute any lock-up
agreement the Company and the underwriter(s) deem necessary or appropriate, in
their sole discretion, in connection with such public offering.


(b)    In the event the Company makes any public offering of its securities and
determines in its sole discretion that it is necessary to reduce the number of
outstanding Awards so as to comply with any state’s securities or Blue Sky law
limitations with respect thereto, the Board of Directors of the Company shall
have the right (i) to accelerate the exercisability of any Award and the date on
which such Award must be exercised or remove the risks of forfeiture to which
the Award is subject, provided that the Company gives Participant prior written
notice of such acceleration or removal, and (ii) to cancel any outstanding
Awards (or portions thereof) which Participant does not exercise prior to or
contemporaneously with such public offering.


(c)    In the event of a Change of Control, Participant will comply with Rule
145 of the Securities Act of 1933 and any other restrictions imposed under other
applicable legal or accounting principles if Participant is an “affiliate” (as
defined in such applicable legal and accounting principles) at the time of the
Change of Control, and Participant will execute any documents necessary to
ensure compliance with such rules.


The Company reserves the right to place a legend on any stock certificate (or a
notation on any book entry shares permitted by the Administrator) issued in
connection with an Award pursuant to the Plan to assure compliance with this
Section 17.


The Company shall not be required to register or maintain the registration of
the Plan, any Award, or any Common Stock issued or issuable pursuant to the Plan
under the Securities Act of 1933 or any other applicable securities laws. If the
Company is unable to obtain the authority that the Company or its counsel deems
necessary for the lawful issuance and sale of Common Stock under the Plan, the
Company shall not be liable for the failure to issue and sell Common Stock upon
the exercise, vesting, or lapse of restrictions of forfeiture of an Award unless
and until such authority is obtained. A Participant shall not be eligible for
the grant of an Award or the issuance of Common Stock pursuant to an Award if
such grant or issuance would violate any applicable securities law.



23

--------------------------------------------------------------------------------




SECTION 18.
AMENDMENT OF THE PLAN


The Board may from time to time, insofar as permitted by law, suspend or
discontinue the Plan or revise or amend it in any respect; provided, however,
that no such suspension, termination, revision, or amendment, except as is
authorized in Section 15, shall impair the terms and conditions of any Award
which is outstanding on the date of such suspension, termination, revision, or
amendment to the material detriment of the Participant without the consent of
the Participant. Notwithstanding the foregoing, except as provided in Section 15
of the Plan or to the extent required by applicable law or regulation, the Board
may not, without shareholder approval, revise or amend the Plan to (i)
materially increase the number of shares subject to the Plan, (ii) change the
designation of Participants, including the class of Employees, eligible to
receive Awards, (iii) decrease the price at which Options or Stock Appreciation
Rights may be granted, (iv) cancel, regrant, repurchase for cash, or replace
Options or Stock Appreciation Rights that have an exercise price in excess of
the Fair Market Value of the Common Stock with other awards, or amend the terms
of outstanding Options or Stock Appreciation Rights to reduce their exercise
price, (v) materially increase the benefits accruing to Participants under the
Plan, or (vi) make any modification that will cause Incentive Stock Options to
fail to meet the requirements of Code Section 422.
    
To the extent applicable, the Plan and all Agreements shall be interpreted to be
exempt from or comply with the requirements of Code Section 409A and, if
applicable, to comply with Code Section 422, in each case including the
regulations, notices, and other guidance of general applicability issued
thereunder. Furthermore, notwithstanding anything in the Plan or any Agreement
to the contrary, the Board may amend the Plan or Agreement to the extent
necessary or desirable to comply with such requirements without the consent of
the Participant.


SECTION 19.
RIGHTS AND OBLIGATIONS ASSOCIATED WITH AWARDS


(a)    No Obligation to Exercise. The granting of an Option or Stock
Appreciation Right shall impose no obligation upon the Participant to exercise
such Option or Stock Appreciation Right.


(b)    No Employment or Other Service Rights. The granting of an Award hereunder
shall not impose upon the Company or any Affiliate any obligation to retain the
Participant in its employ or service for any period.


(c)    Unfunded Plan. Participants shall have no right, title, or interest
whatsoever in or to any particular assets of the Company or any of its
Affiliates by reason of the right to receive a benefit under the terms of the
Plan. Nothing contained in the Plan, and no action taken pursuant to its
provisions, shall create or be construed to create a trust of any kind, or a
fiduciary relationship between the Company and any Participant, beneficiary,
legal representative, or any other person. To the extent that any person
acquires a right to receive shares of Common Stock or payments from the Company
or any of its Affiliates under the

24

--------------------------------------------------------------------------------




Plan, such right shall be no greater than the right of an unsecured general
creditor of the Company or an Affiliate, as the case may be. All payments to be
made hereunder shall be paid from the general funds of the Company or an
Affiliate, as the case may be. In its sole discretion, the Administrator may
authorize the creation of trusts or other arrangements to meet the obligations
created under the Plan to deliver the shares of Common Stock or make payments in
lieu of or with respect to Awards hereunder; provided, however, that the
existence of such trusts or other arrangements is consistent with the unfunded
status of the Plan.




SECTION 20.
MISCELLANEOUS


i.Issuance of Shares.    The Company is not required to issue or remove
restrictions on shares of Common Stock granted pursuant to the Plan until the
Administrator determines that: (i) all conditions of the Award have been
satisfied, (ii) all legal matters in connection with the issuance have been
satisfied, and (iii) the Participant has executed and delivered to the Company
such representations or agreements as the Administrator may consider
appropriate, in its sole discretion, to satisfy the requirements of any
applicable law or regulation.


ii.Choice of Law. The law of the state of Minnesota shall govern all questions
concerning the construction, validity, and interpretation of the Plan, without
regard to that state’s conflict of laws rules.


iii.Severability. In the event that any provision of the Plan shall be held
illegal or invalid for any reason, such illegality or invalidity shall not
affect the remaining provisions of the Plan, and the Plan shall be construed and
enforced as if the illegal or invalid provision had not been included.


iv.No Duty to Notify. The Company shall have no duty or obligation to any
Participant to advise such Participant as to the time and manner of exercising
an Award or as to the pending termination or expiration of such Award. In
addition, the Company has no duty or obligation to minimize the tax consequences
of an Award to the Participant.







25